The opinion of the court was delivered by
Stiles, J.
The single question involved in this case is, whether a vacancy in the office of justice of the peace can be filled by appointment of the board of county commissioners. General Statutes, § 308, et seq., provide for the filling of such a vacancy by an election, and the court below held that they were the law of the case. But in our judgment they have been superseded by the provision made in sec. 6, art. 11 of the constitution. That section provides that all vacancies in county, township, precinct and road district officers shall be filled by appointment of the commissioners. The constitutional provision is certainly *399self-executing and must prevail, if a justice of the peace is a county or precinct officer. In our judgment, although he is a judicial officer, he is at the same time a precinct officer, and therefore the statute has been superseded, and the appointment of the commissioners was valid.
This renders it necessary to reverse the judgment, and it is so ordered.
Anders, C. J., and Hoyt, Scott and Dunbar, JJ., concur.